Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
 
Allowable Subject Matter
Examiner’s reason for Allowance
Claims (1,4-8,11-15 and 18-26) are allowed. Renumbered as 1-20.
 (Claim 1) A processor implemented method for evaluating a written communication in view of a proficiency of at least one recipient of the written communication, comprising: 
generating, by a proficiency learning engine executable by a processor, a proficiency profile of at least one user with respect to at least one knowledge area based on data sources read or created by the at least one user, the generating comprising: 
extracting and identifying terms or jargon from the data sources with respect to the at least one user, the identifying comprising matching known terms or jargon with the extracted terms or jargon, wherein the known terms or jargon were previously stored in the proficiency profile,
determining a frequency of reading or writing the identified terms or jargon by the at least one user, 
determining whether the identified terms or jargon were used properly when written by the at least one user, and assigning a proficiency to the at least one user 
evaluating, by a recipient understanding engine executable by the processor, the written communication by  identifying a proficiency of the written communication;
comparing the proficiency of the written communication to the proficiency of the at least one recipient; and
providing feedback to a creator of the written communication as to whether the at least one recipient understands the written communication;
 and adjusting the written communication based on the feedback indicating that the at least one recipient does not understand the written communication,
 the adjusting comprising replacing an identified term or a jargon of the identified terms or jargon with a synonym, wherein the replacing is performed automatically in a future written communication to the recipient.
The following is an examiner's statement of reasons for allowance:Regarding claim 1 the prior art of record, specifically Fridman et al. (US Patent Application Publication #20080059152) teaches a system and method for handling jargon in communication systems, the method comprising:
allowing users and communication systems to manage jargon, providing end users with the ability to translate incoming messages containing unknown words, expressions, symbols, shortcuts, and the like. For example, Fridman teaches a messaging systems that allow unaware or unfamiliar users to be able to easily comprehend messages that include such jargon and shortcuts.  (Abstract, lines 1-10) 

However, none of the prior art cited alone or in combination provides the motivation to teaches:
extracting and identifying terms or jargon from the data sources with respect to the at least one user, the identifying comprising matching known terms or jargon with the extracted terms or jargon, wherein the known terms or jargon were previously stored in the proficiency profile,
evaluating, by a recipient understanding engine executable by the processor, a written communication by  identifying a proficiency of the written communication;
comparing the proficiency of the written communication to the proficiency of the at least one recipient; and
providing feedback to a creator of the written communication as to whether the at least one recipient understands the written communication;
 and adjusting the written communication based on the feedback indicating that the at least one recipient does not understand the written communication,
 the adjusting comprising replacing an identified term or a jargon of the identified terms or jargon with a synonym, wherein the replacing is performed automatically in a future written communication to the recipient.
(Claim 8): A computer program product for evaluating a written communication in view of a proficiency of at least one recipient of the written communication, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause:
generating, by a proficiency learning engine executable by the processor, a proficiency profile of at least one user with respect to at least one knowledge area based on data sources read or created by the at least one user, the generating comprising:
extracting and identifying terms or jargon from the data sources with respect to the at least one user, the identifying comprising matching known terms or jargon with the extracted terms or jargon, wherein the known terms or jargon were previously stored in the proficiency profile,
determining a frequency of reading or writing the identified terms or jargon by the at least one user, determining whether the identified terms or jargon were used properly when written by the at least one user, and 
assigning a proficiency to the at least one user based at least in part on the frequency and on whether the identified terms or jargon were used properly when written by the at least one user;
evaluating, by a recipient understanding engine executable by the processor, the written communication by:
identifying a proficiency of the written communication,
comparing the proficiency of the written communication to the proficiency of the at least one recipient, and providing feedback to a creator of the written communication as to whether the at least one recipient understands the written communication; 
and  adjusting the written communication based on the feedback indicating that the at least one recipient does not understand the written communication, the adjusting comprising replacing an identified term or a jargon of the identified terms or jargon with a synonym, wherein the replacing is performed automatically in a future written communication to the recipient.
The following is an examiner's statement of reasons for allowance:Regarding claim 1 the prior art of record, specifically Fridman et al. (US Patent Application Publication #20080059152) teaches a system and method for handling jargon in communication systems, the method comprising:
allowing users and communication systems to manage jargon, providing end users with the ability to translate incoming messages containing unknown words, expressions, symbols, shortcuts, and the like. For example, Fridman teaches a messaging systems that allow unaware or unfamiliar users to be able to easily comprehend messages that include such jargon and shortcuts.  (Abstract, lines 1-10) 
Bresciani et al. (US 20050123891) teaches assessment methodologies that captures in a computer system as free-form text and sets of predefined codes, such as keywords, based on an assessment methodology that is generated by an expert who is providing the education, such as a faculty member, a program administrator and/or an activity administrator. (Section 0004).
However, none of the prior art cited alone or in combination provides the motivation to teaches:
extracting and identifying terms or jargon from the data sources with respect to the at least one user, the identifying comprising matching known terms or jargon with the extracted terms or jargon, wherein the known terms or jargon were previously stored in the proficiency profile,
determining a frequency of reading or writing the identified terms or jargon by the at least one user, determining whether the identified terms or jargon were used properly when written by the at least one user, and 
assigning a proficiency to the at least one user based at least in part on the frequency and on whether the identified terms or jargon were used properly when written by the at least one user;
identifying a proficiency of the written communication,
comparing the proficiency of the written communication to the proficiency of the at least one recipient, and providing feedback to a creator of the written communication as to whether the at least one recipient understands the written communication; 
and  adjusting the written communication based on the feedback indicating that the at least one recipient does not understand the written communication, the adjusting comprising replacing an identified term or a jargon of the identified terms or jargon with a synonym, wherein the replacing is performed automatically in a future written communication to the recipient.
(Claim 15): A system, comprising a processor and a memory storing program instructions for evaluating a written communication in view of a proficiency of at least one recipient of the written communication thereon, the program instructions executable by the processor to cause: 
generating, by a proficiency learning engine executable by the processor, a proficiency profile of at least one user with respect to at least one knowledge area based on data sources read or created by the at least one user,
the generating comprising:
extracting and identifying terms or jargon from data sources with respect to the at least one user, 
determining a frequency of reading or writing the identified terms or jargon by the at least one user, the identifying comprising matching known terms or jargon with the extracted terms or jargon, wherein the known terms or jargon were previously stored in the proficiency profile, 
determining whether the identified terms or jargon were used properly when written by the at least one user, and
assigning a proficiency to the at least one user based at least in part on the frequency and on whether the identified terms or jargon were used properly when written by the at least one user; evaluating, by a recipient understanding engine executable by the processor, the written communication by:
identifying a proficiency of the written communication,
comparing the proficiency of the written communication to the proficiency of the at least one recipient, and 
providing feedback to a creator of the written communication as to whether the at least one recipient understands the written communication; and 
adjusting the written communication based on the feedback indicating that the at least one recipient does not understand the written communication, the adjusting comprising replacing an identified term or a jargon of the identified terms or jargon with a synonym, wherein the replacing is performed automatically in a future written communication to the recipient.
The following is an examiner's statement of reasons for allowance:Regarding claim 1 the prior art of record, specifically Fridman et al. (US Patent Application Publication #20080059152) teaches a system and method for handling jargon in communication systems, the method comprising:
allowing users and communication systems to manage jargon, providing end users with the ability to translate incoming messages containing unknown words, expressions, symbols, shortcuts, and the like. For example, Fridman teaches a messaging systems that allow unaware or unfamiliar users to be able to easily comprehend messages that include such jargon and shortcuts.  (Abstract, lines 1-10) 
Bresciani et al. (US 20050123891) teaches assessment methodologies that captures in a computer system as free-form text and sets of predefined codes, such as keywords, based on an assessment methodology that is generated by an expert who is providing the education, such as a faculty member, a program administrator and/or an activity administrator. (Section 0004).
However, none of the prior art cited alone or in combination provides the motivation to teaches:
extracting and identifying terms or jargon from data sources with respect to the at least one user, 
determining a frequency of reading or writing the identified terms or jargon by the at least one user, the identifying comprising matching known terms or jargon with the extracted terms or jargon, wherein the known terms or jargon were previously stored in the proficiency profile, 
determining whether the identified terms or jargon were used properly when written by the at least one user, and
assigning a proficiency to the at least one user based at least in part on the frequency and on whether the identified terms or jargon were used properly when written by the at least one user; evaluating, by a recipient understanding engine executable by the processor, the written communication by:
identifying a proficiency of the written communication,
comparing the proficiency of the written communication to the proficiency of the at least one recipient, and 
providing feedback to a creator of the written communication as to whether the at least one recipient understands the written communication; and 
adjusting the written communication based on the feedback indicating that the at least one recipient does not understand the written communication, the adjusting comprising replacing an identified term or a jargon of the identified terms or jargon with a synonym, wherein the replacing is performed automatically in a future written communication to the recipient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        07/31/2021